DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control device” in claim 1;
“a gas flow rate control unit” in claim 6;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the published specification, the control device is drawn to a CPI and memories of a computer, or known equivalents (per paragraph [0042]), and the gas flow rate control unit is drawn to a timer and an initial cooling setting, or known equivalents (paragraph [0041]).

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Funayama (US 6,679,006) in view of Otani (JP2011141074A).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A cryogenic cooling system comprising: a gas circulation source configured to  circulate a cooling gas; a cryocooler that comprises a cryocooler stage, the cryocooler stage is configured to cools-the cooling gas; a cooling gas flow path configured to cause a cooling gas to flow from the gas circulation source via the cryocooler stage and an object to be cooled to the gas circulation source; and a control device configured to  control the gas circulation source to execute initial cooling of the object to be cooled from a room temperature to a target cooling temperature according to a prescribed flow rate pattern, wherein the prescribed flow rate pattern is predetermined such that the cooling gas flows through the cooling gas flow path at a first average flow rate from a start of the initial cooling to a transition timing, and the cooling gas flows through the cooling gas flow path at a second average flow rate from the transition timing to a completion of the initial cooling, and wherein the second average flow rate is smaller than the first average flow rate such that a cooling capacity of the cryogenic cooling system is increased as compared to a case where the first average flow rate is maintained from the transition timing to the completion of the initial cooling.
Funayama teaches cryogenic cooling system (Tile) which features a cryocooler stage (Funayama, 26, Fig. 1, col 2. lines 33-58) which circulates a cooling gas along a flow path (col 3, lines 20-25) to cool an object to a target temperature (1, Fig. 1. col. 2, lines 40-45), wherein the flow rate can be adjusted (col. 3. lines 38-45). However, Funayama does not teach executing initial cooling of the object to be cooled from a room temperature to a target cooling temperature according to a prescribed flow rate pattern; wherein the prescribed flow ratio pattern is predetermined such that the cooling gas flows through the cooling gas flow path at a fret average flow rate from a start of the initial cooling of a transition timing, and the cooling gas flows through the cooling gas flow path at a second average flow rate from the transition timing to a completion of the initial cooling, and wherein the second average flow rate is smaller than the first average How rate such that a cooling capacity of the cryogenic cooling system is increased as compared to a case where the first average flow rate is maintained from the transition timing to the completion of the initial cooling.
Otani teaches a cryogenic refrigerator which is directed to cooling an object and lowing the precooling time to do so (Otani, Abstract, paragraph (0006) and notes that in an initial cooling stage the flow rate is small (Otani, paragraph [0O25)). and when cooled of a predetermined temperature the flow rate increases (Otani, paragraph (D016). The teaching of Otani is the opposite of what is being claimed by Applicant, as claim 1 explicitly requires “the cooling gas flows through the cooling gas flew path at a second average flow rate from the transition time of a completion of the initial cooling. and wherein the second average flow rate is smaller than the first average flow rate such that a cooling capacity of the cryogenic cooling system is increased as compared of a case where the first average flow rate is maintained from the transition timing to the completion of the initial cooling.”
Thus, a modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent clan 1, with dependent claims therefrom are considered allowable.
The Examiner notes that the amendments to the claim overcome the 112b rejections made in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763